Title: To George Washington from Herman Zedwitz, 12 November 1777
From: Zedwitz, Herman
To: Washington, George



Sir,
East town [Pa.] November the 12th 1777

I Should not presume to trouble your Exellencey with the inclosed letter to his Excellencey general howe, was it not to prevent mischiefs with three men Send after me from philadelphia by the honorable the

Congress to Cure my desease, have Resolved upon to Publish a Shouking Story; but to inform your Excellencey in particular how dangerous them Vilans maid be if not prevented as well to the honor of your Excellencey as also to the honorable the President. they went With me from Philadelphia to fridericks town in maryland and informed me If I niw in What danger I was I Should tremble at it but they had to mush mercey to [p]ut your Excellenceys and the honorable the Presidents Secret orders into Execution: a few days after they said your Excellencey and the Hon: President have given them privit Intructions to thacke trugh their Electric Instruments entirely a way my Senses; after a few Weaks I Was Caried to Wincester in virginia, Where I found them agin, I had there the liberty to be quartered in the town and Could Walck where I pleased: the very nexd day one of them Came to my quarters and desired me to go with him we went to a Smal Bush near the Said toun Where I found all tree together they told me if I do not Chuse to go of With them at present I must inevidably be the most unhappy men in the World because they said as soon your Excellencey or the Hon: the President find out that they instead of depriving me of my Senses, have with great trouble procured me the same it Should Seartenly be Executed by some others Wich Will be send after me they Confirmed the same with the haviesd Oath I ever hard of I Scruppled and Replaed in Case I Should be Cathed agin I must be a great deal unhappier then I am at present they answered they Where Sorry for my obstinacey and must telt me that they are forced for their own Securty to thacke my life away or else I maid betray them I upon this Resolved to ventur and we Went 200 miles till East town Where I Was Stopped and Cariet Without the least Consideration in to the Comon goale amongst 25 Men and nothing alowed but one Ration. I beeg your Excellencey most hubly to ease by this Express my havy confinement and beag for the Sake of our Almighty Savior Jesus Christ to have mercey and grant my discharge as I am not more able in any termes Whatsoever to Serve in Wich Submissive hops I Remain With the greatest Respect your Excellenceys most obedient and humble Servant

Herman Zedwitz


P:S: Please to Send the inclosed Litter imediately by a flagge of trust—pr Express.

